— In two jointly tried personal injury actions arising out of an alleged attack by three dogs owned by defendants, plaintiff appeals (1) in action No. 1 from a judgment of the Supreme Court, Nassau County (Young, J.), entered September 27, 1982 therein and (2) in action No. 2 from a judgment of the same court, entered January 28, 1985, which, upon a jury verdict, are in favor of the defendants in the respective actions.
Judgments affirmed, with one bill of costs to respondents appearing separately and filing separate briefs.
Plaintiff claims that the trial court erred in excluding from evidence certain articles of clothing and gear worn by him on the day of the alleged incident. The admission or exclusion of real or demonstrative evidence rests largely within the discretion of the trial court (Riddle v Memorial Hosp., 43 AD2d 750). Upon review of the record, we find no abuse of discretion.
Plaintiff’s further claims of error in the jury charge are without merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.